Title: To George Washington from William Fairfax, 1 July 1756
From: Fairfax, William
To: Washington, George



Sir
Alexandria 1st July 1756.

I rec’d Yrs by a Messenger sent by Captn Hamilton who I observe acquainted You He came down from his Post in quest of 12. Men that had deserted, but did not I suppose let You know that He intendd home whither He is come as signified by his Letter without any Leave mentiond I have therefore ordered his imediate Return and to notifie to the Deserters who He probably knows that if They dont also very soon repair to their Duty, They will be prosecuted according to Law. Indeed as the Drafts from Prince Wm & our County were so considerable as an 100 Men each, and the other eight Countys Drafts mostly allow’d to return or never got up to Winchester has given Some Cause of Uneasiness to Our’s. And it must be those Countys the Governor meant in the Direction given You in his Answer. Most of our young Men went out in the two Companys of Captn Miner and Capt. Hamilton, and thô Some of Them have deserted and perhaps gone to No. Carolina whereby are lost to Us, yet as our People were the first appeard to receive Your Commands, They imagine You will rather expect to be reinforct from the Countys that have not equally Sent You assistance. However I have Suggested what the Militia of this County plead for due Consideration and the Hardship undergone if They are more calld upon and obey, Yet I think We shall willingly exert our Selves when You think the Exigency of the Service requires.
As I am assur’d You was to Set off for Fort Cumberland on Tuesday last I shall defer answering your Letter relating to the

Plan of your Fort at Winchester, till Bryan Fx’s Return. If You approve and can employ Him under any Officer that has your Commands over the Workmen, It might be improve Him as it would give a little Taste of Fortification &c.
To conclude. As at this Time our Harvest for Wheat & other Grain is at Hand It would be very prejudicial to Send out a Reinforcement as Captn Miner & Capt. Hamilton are desirous of and hope the other Countys will Soon Send their Quota to enable your giving Leave for our Militia Soon to Return after wch We shall draft as the Law directs. Wishing You every Felicity I remain Yr affecte Friend & obedt

W: Fairfax

